Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  March 13, 2015                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  147727(79)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  DANNY EPPS and JOYCE EPPS,                                                       Bridget M. McCormack
           Plaintiffs-Appellees/                                                         David F. Viviano,
                                                                                                       Justices
           Cross-Appellants,
                                                             SC: 147727
  v                                                          COA: 305731
                                                             Wayne CC: 09-018323-NO
  4 QUARTERS RESTORATION, L.L.C.,
  DENAGLEN CORP., d/b/a MBM CHECK
  CASHING, EMERGENCY INSURANCE
  SERVICES, and TROY WILLIS,
             Defendants-Appellants/
             Cross-Appellees,
  and

  AM ADJUSTING & APPRAISALS, L.L.C.,
  MICHAEL N. ANDERSON, JR., HOME
  OWNERS INSURANCE COMPANY, PAULA
  MATHEWS, MAXIMUM RESTORATION,
  L.L.C., AUTO OWNERS INSURANCE
  COMPANY, CHARLES WILLIS, and
  COMERICA BANK,
             Defendants.
  ______________________________/

         On order of the Chief Justice, the motion of the Michigan Association for Justice
  for leave to file the amicus curiae brief submitted on March 3, 2015, is DENIED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             March 13, 2015